Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 20, 2016

                                      No. 04-16-00614-CR

                                     Stetson Roy SEKULA,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the County Court at Law No. 6, Bexar County, Texas
                                   Trial Court No. 519407
                       Honorable Wayne A. Christian, Judge Presiding


                                         ORDER


      Appellant’s motion for extension of time to file his brief is GRANTED. Appellant’s brief is
due December 29, 2016.


                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of December, 2016.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court